 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and shall be
effective as of July 2, 2007, by and between Transmeta Corporation, a Delaware
corporation (the “Company”), and Advanced Micro Devices, Inc., a Delaware
corporation (“AMD”).
     WHEREAS, the Company desires to issue and sell to AMD, and AMD desires to
purchase from the Company, certain authorized, but previously unissued shares of
the Company’s Series B Preferred Stock, par value $0.00001 per share (the
“Preferred Stock”), on the terms and subject to the conditions set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the foregoing recital and the covenants
and agreements set forth herein, together with other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
ARTICLE I
PURCHASE AND SALE OF PREFERRED STOCK
     1.1 Preferred Stock. On the terms and subject to the conditions set forth
in this Agreement, at the Closing (as defined below), the Company agrees to sell
to AMD, and AMD agrees to purchase from the Company, a total of 1,000,000 shares
of Preferred Stock (the “Preferred Shares”).
     1.2 Purchase Price. The purchase price for each of the Preferred Shares
shall be equal to $7.50 per share (the “Series B Purchase Price”), for an
aggregate purchase price of $7,500,000 (the “Purchase Price”).
     1.3 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of the Company in Santa Clara,
California, on the 11th trading day following the date of this Agreement, or on
such other earlier date as may be mutually agreed upon by the parties. At the
Closing, the Company shall deliver to AMD one or more certificates evidencing
the Preferred Shares, and AMD shall deliver the Purchase Price to the Company,
in cash, by wire transfer to an account designated by the Company, or by the
delivery of other immediately available funds.
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
     The Company hereby represents and warrants to, and covenants with, AMD as
of the date of this Agreement and as of the Closing that, except as set forth in
the Schedule of Exceptions (the “Schedule of Exceptions”) delivered separately
to AMD specifically identifying the relevant subsection hereof (which Schedule
of Exceptions shall be

1



--------------------------------------------------------------------------------



 



deemed to be representations and warranties to AMD by the Company under this
Article II), the statements in the following paragraphs of this Article II are
all true and complete:
     2.1 Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the failure to be so qualified would have a material
adverse effect on the business, properties, or financial condition of the
Company (a “Material Adverse Effect”).
     2.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the Registration Rights Agreement in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”) and the
Voting Agreement in the form attached hereto as Exhibit B (the “Voting
Agreement,” and together with the Registration Rights Agreement, the “Related
Agreements”), the performance of all obligations of the Company hereunder and
thereunder, and the authorization, issuance, sale and delivery of the Preferred
Shares being sold hereunder (and the Common Stock issuable upon conversion of
the Preferred Shares) has been taken, and this Agreement and the Related
Agreements, when executed and delivered, will constitute valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms, subject to: (i) laws limiting the availability of specific
performance, injunctive relief, and other equitable remedies; and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights
generally. The sale of the Preferred Shares (or the issuance of the Common Stock
upon the conversion thereof) is not subject to any preemptive rights or rights
of first refusal or other similar rights that have not been properly waived or
complied with. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration, or filing with, any federal, state or
local governmental authority or any other person or entity on the part of the
Company is required in connection with the offer, sale or issuance of the
Preferred Shares (or the issuance of the Common Stock upon the conversion
thereof). Assuming that the representations of AMD set forth below are true and
correct, the offer, sale and issuance of the Preferred Shares in conformity with
the terms of this Agreement (and the issuance of the Common Stock upon the
conversion thereof) are exempt from the registration requirements of Section 5
of the Securities Act of 1933, as amended (the “Securities Act”), and from the
qualification requirements of Section 25110 of the California Securities Law,
and neither the Company nor any authorized agent acting on its behalf will take
any action hereafter that would cause the loss of such exemptions.
     2.3 Valid Issuance. The Preferred Shares, when issued, sold and delivered
in accordance with the terms hereof and for the consideration expressed herein,
will be duly and validly issued, fully paid and nonassessable, and will be free
of restriction on transfer other than restrictions on transfer under applicable
state and federal securities laws. The Common Stock issuable upon conversion of
the Preferred Shares purchased under this Agreement has been duly authorized and
when issued upon conversion of the Preferred Shares will be validly issued,
fully paid and nonassessable, and will be free of restriction

2



--------------------------------------------------------------------------------



 



on transfer other than restrictions on transfer under applicable state and
federal securities laws.
     2.4 No Violation. As of the date of this Agreement, the Company is not in
violation or default of any term of its Certificate of Incorporation or Bylaws
or of any provision of (i) any mortgage, indenture, contract, agreement or
instrument to which it is a party or by which it is bound and (A) that was filed
as an exhibit to, or was required to be filed as an exhibit to, the 10-K or any
Current Report on Form 8-K filed by the Company on or after March 30, 2007
(each, an “8-K”), (B) that provides for payment obligations in the ordinary
course by any party thereto or bound thereby in excess of $500,000 in the
aggregate in 2007 or in any calendar year thereafter or (C) that was filed as an
exhibit to any filing with the SEC made by the Company prior to the filing of
the 10-K that is still in effect and provides for payment obligations in the
ordinary course by any party thereto or bound thereby in excess of $500,000 in
the aggregate in 2007 or in any calendar year thereafter (any such mortgage,
indenture, contract, agreement or instrument, a “Material Agreement”) or
(ii) any judgment, decree, order or writ. Neither the execution and delivery of
this Agreement or any of the Related Agreements by the Company nor its
performance and consummation of the transactions contemplated hereby or thereby
will violate (a) any provision of the Certificate of Incorporation or the Bylaws
of the Company, (b) any statute or law or any judgment, decree, order,
regulation or rule of any court or governmental agency that is applicable to the
Company, or (c) any Material Agreement.
     2.5 Capitalization. As of May 31, 2007, the authorized capital stock of the
Company consists solely of (i) 1,000,000,000 shares of common stock, $0.00001
par value per share (the “Common Stock”), of which 199,933,774 shares are issued
and outstanding, and (ii) 5,000,000 shares of preferred stock, $0.00001 par
value per share, 2,000,000 of which are designated Series A Preferred Stock,
$0.00001 par value per share, none of which are issued and outstanding. The
Company has also reserved (a) an aggregate of 102,697,421 shares of Common Stock
for issuance to employees and consultants pursuant to the Company’s Equity
Incentive Plan(s), under which (i) 32,412,947 shares have been issued and are
reflected in the currently outstanding Common Stock, (ii) options to purchase
24,036,642 shares are presently outstanding and (iii) 43,153,998 shares remain
available for future grant and (b) an aggregate of 17,436,283 shares of Common
Stock for purchase by employees pursuant to the Company’s 2000 Employee Stock
Purchase Plan, under which (i) 17,008,686 shares have been issued and are
reflected in the currently outstanding Common Stock and (ii) 427,597 shares
remain available for future purchase. All issued and outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable.
There are also outstanding rights to acquire shares of Series A Junior
Participating Preferred Stock, par value $0.00001 per share, and Common Stock
issued pursuant to that certain Rights Agreement between the Company and Mellon
Investor Services LLC, as Rights Agent, dated as of January 15, 2002 and
warrants to purchase 365,032 shares of Common Stock. Other than as provided
herein, there are no other outstanding rights, options, warrants, preemptive
rights, rights of first refusal or similar rights for the purchase or
acquisition from the Company of any securities of the Company, nor are there any
commitments to

3



--------------------------------------------------------------------------------



 



issue or execute any such rights, options, warrants, preemptive rights or rights
of first refusal. There are no outstanding rights or obligations of the Company
to repurchase or redeem any of its securities. All outstanding securities have
been issued in compliance with state and federal securities laws.
     2.6 Litigation. Except as set forth in the Form 10-K under the heading
“Legal Proceedings,” as of the date of this Agreement, there are no actions,
suits, proceedings, orders, investigations or claims pending or, to the
Company’s knowledge, threatened against the Company. Except as set forth in the
Form 10-K under the heading “Legal Proceedings,” there is no action, suit or
proceeding by the Company currently pending or that the Company intends to
initiate.
     2.7 Delivery of SEC Filings. As of the date of this Agreement, the Company
has made available to AMD through the EDGAR system, true and complete copies of
the Company’s most recent Quarterly Report on Form 10-Q for the quarter ended
March 31, 2007 (the “Form 10-Q”), Annual Report on Form 10-K for the fiscal year
ended December 31, 2006 (the “Form 10-K”), and all other reports filed by the
Company pursuant to the Securities Exchange Act of 1934, as amended the
(“Exchange Act”) since the filing of the Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”). As of the date of this Agreement, the SEC
Filings are the only filings required of the Company pursuant to the Exchange
Act for such period.
     2.8 SEC Filings; S-3 Eligibility.
          (a) At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the Exchange Act and did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
          (b) Each registration statement and any amendment thereto filed by the
Company since January 1, 2004 pursuant to the Securities Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the Securities Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the Securities Act, as of its issue date and as of the closing
of any sale of securities pursuant thereto did not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading.
          (c) The Company is eligible to use Form S-3 to register the resale of
the Registrable Securities (as such term is defined in the Registration Rights
Agreement) by AMD as contemplated by the Registration Rights Agreement.

4



--------------------------------------------------------------------------------



 



     2.9 Financial Statements. The financial statements included in each SEC
Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the Exchange Act). Except as set
forth in the Form 10-Q, the Company has no material liabilities, contingent or
otherwise, other than liabilities incurred in the ordinary course of business
subsequent to March 31, 2007.
     2.10 Changes. Since March 31, 2007, there has not been:
          (a) except as set forth in the Form 10-K or the Form 10-Q, any change
in the assets, liabilities, financial condition or operating results of the
Company, except changes in the ordinary course of business that have not, in the
aggregate, had, or would reasonably be expected to have, a Material Adverse
Effect;
          (b) any damage, destruction or loss, whether or not covered by
insurance, that has had or would reasonably be expected to have a Material
Adverse Effect;
          (c) any waiver or compromise by the Company of a valuable right or of
a material debt owed to it;
          (d) any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and that is not material to the business, properties, prospects or
conditions (financial or otherwise) of the Company;
          (e) any change to a material contract or agreement by which the
Company or any of its assets is bound or subject, except for changes or
amendments that are expressly provided for or disclosed in this Agreement;
          (f) any sale, assignment or transfer of any of the Company’s
Proprietary Assets (as defined in Section 2.16) or any revenues derived
therefrom (other than the license of the Company’s Proprietary Assets in the
ordinary course of its business);
          (g) except as set forth in the Form 10-K or the Form 10-Q, any
resignation or termination of employment of any key employee or any officer of
the Company, and the Company is not aware of any impending resignation or
termination of employment of any such key employee or officer;
          (h) any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable;

5



--------------------------------------------------------------------------------



 



          (i) except as set forth in the Form 10-K or the Form 10-Q, any other
event or condition of any character that could reasonably be expected to have a
Material Adverse Effect;
          (j) except as set forth in the Form 10-K or the Form 10-Q, any
material commitment, transaction or other action by the Company other than in
the ordinary course of business and consistent with past practice;
          (k) any material change in any accounting principle or method or
election for federal income tax purposes used by the Company;
          (l) any labor trouble, or any event or condition of any character with
respect to the Company’s employees, that has had a Material Adverse Effect; or
          (m) any arrangement or commitment by the Company to do any of the
things described in this Section 2.10.
     2.11 Compliance with Nasdaq Continued Listing Requirements. The Company is
in compliance with applicable Nasdaq continued listing requirements.
     2.12 Registration Rights. Except as provided in the Registration Rights
Agreement, as of the date of this Agreement, the Company has not granted or
agreed to grant, and is not under any obligation to provide, any rights to
register under the Securities Act, any of its presently outstanding securities
or any of its securities that may be issued subsequently.
     2.13 Other Documents. As of the date of this Agreement, AMD heretofore has
been furnished with complete and correct copies of the Certificate of
Incorporation and the Bylaws of the Company.
     2.14 Use of Proceeds. The proceeds from the sale of the Preferred Shares
will be used by the Company for general corporate purposes in connection with
its primary business activity.
     2.15 Solvency. As of the date of this Agreement, the Company is Solvent.
For purposes of this Section 2.15, “Solvent” shall mean (a) the Company,
pursuant to or within the meaning of any bankruptcy law, has not (i) commenced a
voluntary case, (ii) consented to the entry of an order for relief against it in
an involuntary case, (iii) consented to the appointment of a custodian of it or
for all or substantially all of its property, (iv) made a general assignment for
the benefit of its creditors or (v) admitted in writing its inability generally
to pay its debts as the same become due and (b) a court of competent
jurisdiction has not entered an order or decree under any bankruptcy law that
(i) is for relief against the Company in an involuntary case, (ii) appoints a
custodian for the Company or for all or substantially all of its property or
(iii) orders the liquidation of the Company.

6



--------------------------------------------------------------------------------



 



     2.16 Intellectual Property. As of the date of this Agreement, the Company
owns or possesses sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes (collectively “Proprietary Assets”) necessary
for its business as now conducted, and the consummation of the transactions
contemplated hereby and by the Related Agreements will not alter or impair in an
adverse manner such rights in the Proprietary Assets. With respect to the
Proprietary Assets that the Company owns, the Company has used, and in the
future the Company will use, its best efforts to preserve its legal rights in,
and the secrecy of, its Proprietary Assets. Except as set forth in the Form 10-K
under the heading “Legal Proceedings,” the Company has not received since
April 30, 2004 any communications alleging that the Company has violated any
other person’s rights in any Proprietary Assets or has engaged in unfair
competition against such person. As of the date of this Agreement, the Company,
to the best of its knowledge (but without having conducted any patent search),
(i) does not now infringe or misappropriate any third party’s Proprietary Assets
and (ii) does not have any liability for any past infringement or
misappropriation. Except as set forth in the Form 10-K under the heading “Legal
Proceedings,” no claim has been made since April 30, 2004 or, to the best of the
Company’s knowledge, is threatened with regard to any third party right in any
Proprietary Asset of the Company, including any allegation of infringement or
misappropriation or of any breach or default of any license or similar
agreement. The Company has taken all reasonable actions to protect the
confidentiality of the trade secrets embodied in its Proprietary Assets, except
where the failure to take such actions would not impair the ownership or usage
of the Proprietary Assets.
     2.17 Title to Property and Assets. As of the date of this Agreement, the
Company owns its assets, free and clear of all mortgages, liens, loans and
encumbrances, except such encumbrances and liens which arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets. With respect to the property and assets it leases,
as of the date of this Agreement, the Company is in compliance with such leases
and, to the best of its knowledge, holds a valid leasehold interest free of any
liens, claims or encumbrances.
     2.18 Environmental and Safety Laws. As of the date of this Agreement, the
Company is not in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. As of the date of this
Agreement, no Hazardous Materials (as defined below) are used or have been used,
stored, or disposed of by the Company or, to the Company’s knowledge after
reasonable investigation, by any other person or entity on any property owned,
leased or used by the Company. For the purposes of the preceding sentence,
“Hazardous Materials” shall mean (a) materials which are listed or otherwise
defined as “hazardous” or “toxic” under any applicable local, state, federal
and/or foreign laws and regulations that govern the existence and/or remedy of
contamination on property, the protection of the environment from contamination,
the control of hazardous wastes, or other activities involving hazardous
substances, including building materials and (b) any petroleum products or
nuclear materials.

7



--------------------------------------------------------------------------------



 



     2.19 Tax Returns and Payments. As of the date of this Agreement, the
Company has filed all tax returns and reports as required by law. These returns
and reports are true and correct in all material respects. As of the date of
this Agreement, the Company has paid all taxes and other assessments due. The
provision for taxes of the Company as shown on the financial statements
described in Section 2.9 is adequate for all taxes due or accrued as of the date
thereof. As of the date of this Agreement, the Company has not elected pursuant
to the Internal Revenue Code of 1986, as amended (the “Code”), to be treated as
a Subchapter S corporation or a collapsible corporation pursuant to Section
1362(a) or Section 341(f) of the Code, nor has it made any other elections
pursuant to the Code (other than elections that relate solely to methods of
accounting, depreciation or amortization) that would have a Material Adverse
Effect. As of the date of this Agreement, none of the Company’s tax returns have
ever been audited by any governmental authorities. As of the date of this
Agreement, the Company has withheld or collected from each payment made to its
employees the amount of all taxes (including without limitation, federal income
taxes, Federal Insurance Contribution Act taxes and Federal Unemployment Tax Act
taxes) required to be withheld or collected therefrom, and has paid the same to
the proper tax receiving officers or authorized depositories.
     2.20 Disclosure. As of the date of this Agreement, the Company has fully
provided AMD with all the information that AMD has requested for deciding
whether to acquire the Preferred Shares. As of the date of this Agreement, no
representation or warranty of the Company contained in this Agreement or any of
the Related Agreements contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF AMD
     AMD hereby represents and warrants to the Company as of the date of this
Agreement and as of the Closing as follows:
     3.1 Organization. AMD is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
     3.2 Authorization. AMD has full corporate power and corporate authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. This Agreement and the Related Agreements have been duly and validly
authorized, executed and delivered by AMD, and constitute valid and binding
obligations of AMD, enforceable in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency or other
similar laws affecting creditors’ rights and by general equitable principles.

8



--------------------------------------------------------------------------------



 



     3.3 Investment Intent; No Other Representations. AMD is acquiring the
Preferred Shares (and the shares of Common Stock issuable upon conversion
thereof) pursuant to this Agreement, for its own account and not with a present
view to, or for resale in connection with, any distribution. AMD understands
that the Preferred Shares (and the shares of Common Stock Common issuable upon
conversion thereof) have not been registered under the Securities Act, by reason
of a specific exemption from the registration requirements of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent as expressed herein. AMD hereby acknowledges that, except for the
representations and warranties contained in this Agreement, the Company is not
making any other express or implied representation or warranty on its behalf in
connection with the transactions contemplated hereby.
     3.4 Holding Period. AMD acknowledges that the shares of Common Stock
issuable upon conversion of the Preferred Shares must be held indefinitely
unless subsequently registered under the Securities Act, or unless an exemption
from the registration requirements thereof is available. AMD is aware of the
provisions of Rule 144 promulgated under the Securities Act, and the limitations
on resales of securities imposed thereby.
     3.5 Accredited Investor. AMD is an “accredited investor” within the meaning
of Securities and Exchange Commission Rule 501 of Regulation D, as presently in
effect, under the Securities Act.
     3.6 Independent Legal Counsel. AMD has had the opportunity to be advised by
legal counsel of its own choice in connection with the purchase of the Preferred
Shares and has been advised by such counsel.
     3.7 Restrictive Legend. AMD acknowledges that the certificate representing
the Preferred Shares shall be endorsed with the following legend:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED OR
TRANSFERRED EXCEPT (i) PURSUANT TO A REGISTRATION STATEMENT UNDER THE ACT WHICH
HAS BECOME EFFECTIVE AND IS CURRENT WITH RESPECT TO SUCH SECURITIES, OR
(ii) PURSUANT TO A SPECIFIC EXEMPTION FROM REGISTRATION UNDER THE ACT BUT, IF
REASONABLY REQUIRED BY THE COMPANY, ONLY UPON A HOLDER HEREOF FIRST HAVING
OBTAINED THE WRITTEN OPINION OF COUNSEL TO THE COMPANY, OR OTHER COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY, THAT THE PROPOSED DISPOSITION IS
CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE ACT AS WELL AS ANY APPLICABLE
“BLUE SKY” OR SIMILAR SECURITIES LAWS.
     The Company need not register a transfer of any of the Preferred Shares (or
the shares of Common Stock issuable upon conversion thereof), unless the
conditions

9



--------------------------------------------------------------------------------



 



specified in the foregoing legend are satisfied. The Company may also instruct
its transfer agent not to register the transfer of any of the Preferred Shares
(or the shares of Common Stock issuable upon conversion thereof) unless such
conditions are satisfied.
ARTICLE IV
CLOSING CONDITIONS
     4.1 Conditions to AMD’s Obligations to Close. The obligations of AMD under
Article I of this Agreement are subject to the fulfillment or waiver by AMD, on
or before the Closing, of each of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and complete in all material
respects on the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.
          (b) Performance. The Company shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein.
          (c) Securities Exemption. The offer and sale of the Preferred Shares
to AMD pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all other applicable state securities laws.
          (d) Qualifications. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Preferred Shares pursuant to this Agreement shall be duly obtained and effective
as of the Closing.
          (e) Certificate of Designations. The Certificate of Designations
authorizing the Series B Preferred Stock shall have been filed with and accepted
by the State of Delaware.
          (f) Registration Rights Agreement. The Registration Rights Agreement
shall be effective.
          (g) Voting Agreement. The Voting Agreement shall be effective.
          (h) Payment Obligations. The Company shall be current in all of its
payment obligations to AMD under the Agreement, dated November 30, 2000, the LDT
I/O Link Specification License Agreement, dated December 5, 2000, as amended
April 27, 2001, the AMD NASM64 Software Agreement, dated March 20, 2001 and the
Agreement to Buy and Sell Products, dated June 5, 2006 (collectively, the
“Existing Agreements”).

10



--------------------------------------------------------------------------------



 



          (i) No Default Under Existing Agreements. The Company shall be current
in its performance of all material obligations under the Existing Agreements.
          (j) Compliance Certificate. The President of the Company shall deliver
to AMD a certificate certifying that the conditions specified in Sections 4.1(a)
and 4.1(b) have been fulfilled.
          (k) Opinion of Company Counsel. AMD shall have received from Fenwick &
West LLP, counsel to the Company, an opinion dated as of the Closing, in form
and substance reasonably acceptable to AMD.
          (l) No Injunction. No court order or law, rule or regulation shall
have enjoined or prohibited the transactions contemplated by this Agreement.
     4.2 Conditions to the Company’s Obligations to Close. The obligations of
the Company under Article I of this Agreement are subject to the fulfillment or
waiver by the Company, on or before the Closing, of each of the following
conditions:
          (a) Representations and Warranties. The representations and warranties
of the AMD contained in Section 3 shall be true and complete in all material
respects on the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.
          (b) Payment of Purchase Price. AMD shall have delivered to the Company
the Purchase Price.
          (c) Registration Rights Agreement. The Registration Rights Agreement
shall be effective.
          (d) Voting Agreement. The Voting Agreement shall be effective.
          (f) Payment Obligations. AMD shall be current in all of its payment
obligations to the Company under the Existing Agreements.
          (g) No Default Under Existing Agreements. AMD shall be current in its
performance of all material obligations under the Existing Agreements.
          (h) No Injunction. No court order or law, rule or regulation shall
have enjoined or prohibited the transactions contemplated by this Agreement.

11



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     5.1 Notice. Any notice or other communication required or permitted
hereunder must be in writing, and shall be delivered personally, by facsimile or
by certified, registered, or express mail, postage prepaid and return receipt
requested. Such notice shall be deemed given when so delivered personally or
when sent by confirmed facsimile transmission on a business day to the party in
question or, if mailed, three (3) business days after the date of deposit in the
United States mails, as follows:
          (i) if to the Company:
Transmeta Corporation
3990 Freedom Circle
Santa Clara, CA 95054
Attn: President
Fax: (408) 919-6540
with a copy to:
Transmeta Corporation
3990 Freedom Circle
Santa Clara, CA 95054
Attn: General Counsel
Fax: (408) 919-5286
and
Mark A. Leahy, Esq.
Fenwick & West LLP
801 California Street
Mountain View, CA 94041
Fax: (650) 938-5200
          (ii) if to AMD, to:
Advanced Micro Devices, Inc.
5204 East Ben White Blvd
Austin, TX 78741
Attn: Harry Wolin, Senior Vice President and General Counsel
Fax: (512) 602-4932

12



--------------------------------------------------------------------------------



 



with a copy to:
Faina Medzonsky
Advanced Micro Devices, Inc.
One AMD Place, m/s 68
P.O. Box 3453
Sunnyvale, CA 94088-3453
Fax: (408) 774-7002
     5.2 Governing Law. This Agreement shall be governed by the laws of the
State of Delaware without giving effect to the choice of laws provisions
thereof.
     5.3 Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.
     5.4 Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof. This
Agreement may be amended only by a writing signed by both of the parties hereto.
     5.5 Severability. If any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms.
     5.6 Costs and Expenses. Each party shall bear its own expenses and legal
fees incurred on its behalf with respect to this Agreement and the transactions
contemplated hereby.
     5.7 Confidentiality. Each party hereto agrees that, except with the prior
written permission of the other party or as may be required in order to comply
with applicable laws (including securities laws and regulations, and the rules
promulgated thereunder), it shall at all times keep confidential and not
divulge, furnish or make accessible to anyone any confidential information,
knowledge or data concerning or relating to the business or financial affairs of
the other party to which such party has been or shall become privy by reason of
this Agreement, discussions or negotiations relating to this Agreement, the
performance of its obligations hereunder or the ownership of Preferred Shares
purchased hereunder. The provisions of this Section 5.7 shall be in addition to,
and not in substitution for, the provisions of any separate nondisclosure
agreement executed by the parties hereto with respect to the transactions
contemplated hereby.
     5.8 California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH
ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER
OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO

13



--------------------------------------------------------------------------------



 



THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE
QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.
[Signature Page Follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first written above.

                  Transmeta Corporation,         a Delaware Corporation    
 
           
 
  By:   /s/ Lester M. Crudele              
 
  Name:   Lester M. Crudele    
 
  Its:   President and Chief Executive Officer    
 
  Date:   July 2, 2007    
 
                Advanced Micro Devices, Inc.,         a Delaware corporation    
 
           
 
  By:   /s/ Derrick R. Meyer              
 
  Name:   Derrick R. Meyer    
 
  Its:   President and Chief Operating Officer    
 
  Date:   July 2, 2007    

15